Case: 19-20759     Document: 00516114455         Page: 1     Date Filed: 12/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                  No. 19-20759                    December 2, 2021
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   Charles Darnell Smith,

                                                           Petitioner—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:18-CV-2813


   Before Barksdale, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          Charles Darnell Smith, Texas prisoner # 1999312, was convicted of:
   indecency with a child; and super-aggravated sexual assault of a child.
   Proceeding pro se, he challenges, in his opening brief, the validity of his


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20759      Document: 00516114455           Page: 2   Date Filed: 12/02/2021




                                     No. 19-20759


   convictions; in his reply brief, the denial of his motion for a stay and
   abatement of his 28 U.S.C. § 2254 proceeding in order to exhaust his state-
   court remedies, as well as appointment of counsel. (In his reply brief, he also
   requests his appeal be dismissed without prejudice.)
          Our court lacks jurisdiction over Smith’s challenge to the district
   court’s interlocutory order. See Grace v. Vannoy, 826 F.3d 813, 815–21 (5th
   Cir. 2016) (holding court lacked jurisdiction, under the collateral-order
   doctrine, to review district court’s order staying § 2254 proceeding pending
   exhaustion of state remedies because, inter alia, not sufficiently important
   question separate from the merits); Thomas v. Scott, 47 F.3d 713, 715 (5th Cir.
   1995) (holding order denying request for appointment of counsel in § 2254
   proceeding not appealable under collateral-order doctrine). Smith is advised
   he can appeal any adverse ruling on his § 2254 petition after the district court
   enters an order and final judgment.
          DISMISSED.




                                          2